OPINION — AG — AN INDEPENDENT SCHOOL DISTRICT MAY AGREE WITH A MUNICIPALITY LOCATED WITHIN THE SCHOOL DISTRICT TO MAKE READILY AVAILABLE TO THE CITY, THROUGH ITS POLICE DEPARTMENT, ITS SCHOOL BUSSES FOR USE IN TIMES OF EMERGENCY TO TRANSPORT ARRESTED PERSONS TO A PLACE OF CONFINEMENT WITH THE DRIVERS OF THE BUSSES BEING FURNISHED BY THE CITY, BUT THE REQUIREMENTS SET FORTH IN THE INTERLOCAL COOPERATION ACT MUST BE COMPLIED WITH. CITE: 74 O.S. 1967 Supp., 1001-1008 [74-1001] — [74-1008] 74 O.S. 1967 Supp., 1003 [74-1003], 74 O.S. 1967 Supp., 1008 [74-1008] (W. J. MONROE)